June 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            DCENT, INC., Appellant

NO. 14-12-00772-CV                          V.

               O GUERRERO CONSTRUCTION, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of APPELLEE, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order APPELLANT to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.